EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Fisher on December 18, 2020.
The Claims are amended as follows:

1. (Currently amended) A method for retaining a hat on a wearer’s body comprising: 
a)		fastening a hat comprising an attachment assembly to a waist belt component, said waist belt component being separate from the hat comprising the attachment assembly; said fastening step comprising a step 
i)	inserting an end of said waist belt component through , the attachment assembly comprising a first flexible strip and a second flexible strip, each of said first flexible strip and said second flexible strip ing over an outside surface of the waist belt component threaded therethrough when said waist belt component is worn by said wearer, the first flexible strip and the second flexible strip each being joined to the exterior side of a crown portion or a brim portion of the hat, and allowing the first flexible strip and the second flexible strip to create a plurality of pleat folds in the hat when said hat and said waist belt are secured around the waist of a wearer 

thereby retaining said waist belt component with said hat attached thereto 

2. (Cancelled)
3. (Cancelled)

4. (Currently amended) The method of claim 1 wherein the attachment assembly includes at least two pairs of substantially parallel spaced-apart slits formed in the crown portion of the hat, or at least two pairs of substantially parallel spaced-apart slits formed in the brim portion of the hat; and said at least two pairs of substantially parallel spaced-apart slits defining each of said first flexible strip and said second flexible strip in the form of material located between one of the at least two pair of substantially parallel spaced-apart slits.

5. (Currently amended) The method according to claim 1, wherein said first flexible strip and said second flexible strip have a length of at least about 1.75 inches long 

6.	(Currently amended) A method of securing a hat on a wearer’s body when not being worn, comprising fastening a hat comprising an attachment assembly to a waist belt component, said waist belt component being separate from the hat comprising the attachment assembly, wherein said fastening step comprises 
a)	inserting an end of said waist belt component through the attachment assembly, the attachment assembly comprising a first flexible strip and a second flexible strip, each of said first flexible strip and a second flexible strip ing over an outside surface of the waist belt component threaded therethrough when said waist belt component is worn by said wearer, said first flexible strip and said thereby allowing the first flexible strip and the second flexible strip to create a plurality of pleat folds in the hat when said hat and said waist belt are secured around the waist of a wearer, and 
b)	securing said waist belt component around a waist of said wearer, thereby securing the hat on said wearer’s body.

7. (Cancelled)
8. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The reasons for allowance from the Notice of Allowance sent on December 22, 2020 has not changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732